Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 11-17 have been canceled.

Specification
The amendments to the specification are approved by the examiner.

Claim Objections
Claims 1-10 and 18 are objected to because of the following informalities:  
In claim 1, line 7, “said said” should be -said-.  In line 9, “the receiver” should be -a receiver-.  In line 12, “a receiver collar” should be -said receiver collar-.  In line 17, “the lip” lacks clear antecedent basis in the claim.
In claim 7, line 8, “a receiver” should be -said receiver- (a receiver was recited in line 2).  In line 11, “the junction” lacks clear antecedent basis in the claim.
In claim 18, line 2, “ledge the” should be -ledge- (“the” should be deleted).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (Figure 13 of applicant’s disclosure), referred to hereafter as AAPA, in view of Profitt (USPN 6,802,523).
Regarding claims 1 and 7, the AAPA teaches an anti-rattle hitch clamp comprising: a U shaped bolt 2 having threaded bolt ends; a base bar 1301 having a flat upper surface with a through hole on respective sides to receive each bolt end respectfully; said flat upper surface having a forward upward extending ledge suitable to engage a collar 71 of a receiver 72; a nut 20 at each bolt end; and wherein placing a cross member 11 of the U bolt on a side of a draw bar, placing the base bar on an opposite side of the draw bar, mounting the upward extending ledge adjacent a receiver collar, placing the bolt ends through the respective through hole, and tightening the nuts draws the cross member of the U bolt against the draw bar thus securing the draw bar against a side of the receiver and secures the flat upper surface against the receiver collar such that the flat upper surface does not contact the draw bar.  How the hitch clamp engages the hitch receiver depends at least in part on the configuration of the receiver, which is a structure that is not claimed.  It appears that, even when limited to the receiver of applicant’s Figure 13, the clamp could be positioned closer to the collar in a way that the end of the plate 1301 would not contact the draw bar and the forward extending ledge can engage the collar.
The AAPA lacks opposite shoulders extending above a flat upper surface of the base bar.
Profiit shows a hitch clamp including a base bar 31 with shoulders 32 extending upwardly from a flat surface of the base bar and having through holes that receive arms of a U-shaped fastener 34.  Proffit indicates that this arrangement “provides substantial strength and rigidity (see col. 2, lines 19-22).  It is also old and well known to provide reinforcement, including bosses, shoulders or other thickened areas, around holes formed for accommodating connectors, such as bolts.
It would have been obvious to one of ordinary skill in the art to provide the base bar of the AAPA with upwardly extending shoulders, as taught by Profitt, in order to provide more substantial support for the arms of the U shaped bolt.  
Regarding claim 2, 3, 9-10, and 17, the references are silent regarding the thickness of the base bar and the shoulders.  However, Profitt shows a base bar that has an overall thickness that straddles hitch tongue 40 and the shoulders 64 extend substantially higher than the top of the base bar.  Hitch tongues alone are typically thicker than .5 inches.  Therefore, it would have been an obvious design selection to one of ordinary skill in the art to make the base bar and shoulder height at least .5 inches, and even .75 inches, in order to size the base bar and shoulders appropriately for the hitch environment and in order to provide adequate strength for the clamp.
Regarding claim 4, the shoulders of Profitt are fixedly and permanently connected to the base, although Profitt does not state that the parts are formed in a single casting.  However, casting is a conventional method of forming metal automotive parts.  It would have been obvious to integrally case the shoulders of the combination with the base, as is old and well known, in order to provide a secure connection between them and prevent detachment.
Regarding claim 18, the AAPA shows an upwardly extending flange.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Profitt as applied to claims 1-4, 7, 9-10 and 18 above, and further in view of Bungarz (USPN 369,392).
The combination lacks an upper U shaped brace with holes for the bolt ends and a groove for receiving the cross member.
Bungarz shows a u bolt (a) with an upper U shaped bracket (c) having through holes (at c’) for bolt ends (a’) and a groove for receiving the cross member of the u bolt (a).
It would have bene obvious to one of ordinary skill in the art to provide the combination with a bolt reinforcement in the form of an upper u shaped brace having a through holes for bolt ends and a groove for the bolt cross member, as taught by Bungarz, in order to reinforce the u bolt and prevent it from breaking.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AAPA and Profitt as applied to claims 1-4, 7, 9-10 and 18 above, and further in view of Speer (USPN 6,131,938)
The combination lacks a flat bracket that is part of the cross member to engage the draw bars
Speer shows an anti-rattle clamp 24 having structure that effectively constitutes a U shaped bolt (a cross member 24 and arms with threaded ends 32).  The cross member of the bolt is a flat bracket 24 with a flat surface 28 that contacts a side of the drawbar (as applicant has claimed the bracket and cross member, those two elements form one part; note that in claim 1 applicant claims that the cross member contacts the draw bar and in claim 5, for example, the bracket engages the draw bar.  This indicates the bracket and cross member are one integral part or the bracket is a part of the cross brace).
It would have been obvious to one of ordinary skill in the art to provide the cross member of the combination u shaped bolt with a flat bracket, as taught by Speer, in order to provide more contact area with the flat face of the draw bar, thereby providing more grip surface to prevent movement of the clamp on the draw bar.
Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive.
Applicant argues that the examiner has failed to make a prima facie case of obviousness in the rejection of claims 1-4, 7, and 9-11.  Applicant argues that the base bar of the AAPA does not interact with the draw bar and receiver collar as claimed.  Again, the examiner points out that the draw bar and receiver are not part of the claimed combination of elements, therefore, the relative positioning of the claimed structure relative to the draw bar and receiver collar does not have to be specifically taught by the prior art.  The prior art device only has to be capable of the interaction.  The examiner maintains that it is.  The AAPA is capable of the claimed positioning of the hitch clamp, whether that positioning is ideal or not.  Therefore, that functional claim language is met by the prior art. 
Applicant asserts that the AAPA requires contact the draw bar and the receiver to be perform its desired function.  The examiner disagrees.  The AAPA (Figure 13) is shown to have a gap between base R of the clamp and drawbar 70.  If the clamp were moved closed to the hitch receiver 72 than the gap would be more pronounced because interaction between collar 71 and flat portion of the clamp would force the end of the clamp away from the draw bar 20.  
Applicant argues that the examiner is improperly suggesting moving the clamp the AAPA closer to the collar of the receiver to have the flat surface of the ledge of the clamp contact the collar 71.  Again, applicant has not claimed the draw bar or the receiver, only the clamp.  The examiner is not suggesting modifying the clamp so that its flat surface contacts the collar.  The examiner is maintaining that the clamp as disclosed meets the structural limitations that would allow it to perform the function.
Applicant also argues that providing upwardly extending shoulders on the base plate of the AAPA hitch claim is not obvious.  The examiner disagrees.  Providing shoulders, bosses, or sleeves for reinforcing a fastener on a plate is old and well known.  Several references of record teach that kind of reinforcement.  The profit reference, specifically, teaches providing vertical arms to a beam member to form an overall arrangement that “provides strength and rigidity” (see col. 2, lines 19-22) for a relatively heavy hitch.  The vertical collars are not actually required to allow vertical movement of the top plate between the bolt arms have multiple holes that would allow vertical movement even if the collars had only one hole.  Extending the collars appears to be taught for reinforcing the structure as much as for vertical adjustment.  One of ordinary skill in the art would readily recognize these advantages.  Therefore, the examiner maintains that it would have been obvious to one of ordinary skill in the art to provide reinforcing shoulders on opposite sides of the base bar of the AAPA, in view of Profitt, in order to provide more support for the legs of the U-bolt.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641.  The examiner can normally be reached on Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANNE MARIE M BOEHLER/               Primary Examiner, Art Unit 3611